Citation Nr: 0112142	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active duty from July 1978 to June 1995.  
This included service in Southwest Asia in support of 
Operation Desert Shield/Desert Storm.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in August 1998.  

A hearing was held before the undersigned Member of the Board 
at the RO in February 2001.  

The Board notes that, during the course of this appeal, the 
veteran has raised additional claims regarding a right knee 
disorder, a low back condition and arthritis.  As these 
claims have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals has been obtained.

2.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

3.  It is likely the veteran has a skin disability manifested 
by recurrent rashes due to an undiagnosed illness that began 
during the Persian Gulf War.  



CONCLUSION OF LAW

The veteran's skin disability manifested by recurrent rashes 
is due to an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

However, in this case, the RO has met its duty to assist the 
veteran in the development of his claim consistent with the 
Veterans Claims Assistance Act.  By virtue of the August 1998 
decision and the March 1999 statement of the case, the 
veteran was given notice of the information, medical evidence 
or lay evidence necessary to substantiate his claim for 
service connection for a skin disorder.  

Additionally, the RO has assisted the veteran in obtaining 
any evidence necessary to substantiate the claim, and there 
is no indication that the RO has failed to make reasonable 
efforts to obtain any relevant records.  

Furthermore, the Board notes that the veteran was provided a 
hearing during which time he was able to testify in regard to 
his claim.  The RO has afforded the veteran an examination to 
evaluate his skin disorder.  

Thus, given the favorable decision in this case, the Board 
finds that further assistance to the veteran is not required 
to comply with the newly amended statutes, and a remand for 
additional development is not necessary.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


Factual Background

A careful review of the service medical records shows that 
the veteran was treated for skin problems including a 
recurrent rash during his period of active duty.  

The report of a September 1994 examination indicated that the 
veteran's skin was found to be abnormal.  Notes indicated 
that he had folliculitis on the arms.  On his a September 
1994 report of medical history, the veteran indicated that he 
had skin diseases, identified as bumps or rashes since 1991 
or 1992.  
 
On March 1995 examination in service, the veteran's skin was 
again found to be abnormal.  Notes indicated findings of 
multiple M-P (macules and papules) scattered on the 
extremities and the trunk.  Some reportedly resembled iris 
lesions, others excoriated lesions.  He was sent for 
consultation with dermatologist.  

The report from an April 1995 dermatology consultation noted 
complaints of a recurrent pruritic rash since the veteran's 
return from Southwest Asia in April 1991.  The physician 
noted that the rash occurred about one week out of the month 
and that the veteran had no history of rashes prior to the 
Persian Gulf War.  Symptoms included those of an itching rash 
on the arms and trunk.  The lesions would resolve with a scar 
and pigmentation.  Some lesions were noted to resemble iris 
lesions, others excoriated folliculitis.  Observations 
included enflamed papules scattered on the arms and trunk 
with hyperpigmented macules on the forearm.  The impression 
was that of folliculitis/past inflammatory hyperpigmentation.  
The veteran was given medicated cream.  

In July 1995, the veteran submitted a claim for service 
connection for a skin disease.  

On an August 1995 VA Persian Gulf War examination, the 
veteran's chief complaints included that of skin rashes.  It 
was reported that the veteran had a history of nondescript 
skin rashes since returning from service in the Persian Gulf.  
The rashes were noted to come and go and to itch at times.  
On physical examination, the veteran's skin was found to be 
unremarkable.  The impression included that of occasional 
skin rashes.  

On VA examination in September 1995, the veteran's skin was 
describes as being normal.  

A January 1999 outpatient treatment record indicated that the 
veteran was treated for complaints of a rash on his back and 
chest.  Findings included hypopigmentated lesions on the skin 
of the chest and back.  The diagnostic impressions were those 
of dermatitis and pruritus.  The veteran was given TMC 
lotion.  

The records on file show that the veteran was prescribed 
Triamcinolone Acetonide cream and Trolamine Salicylate cream 
in 1999 and 2000.  

During his February 2001 hearing, the veteran testified that 
he had had no skin rashes prior to his service in the Persian 
Gulf and had first noticed the rashes while in Saudi Arabia 
and Iraq in March 1991, but did not see a doctor while there.  
The veteran stated that he first received treatment for skin 
rashes while stationed in Korea in 1992 or 1993, but did not 
receive a diagnosis at the time, just cream to treat the 
rash.  The veteran reported that he was next treated for skin 
problems in 1994 and 1995 while stationed at Fort Gordon 
during service.  He noted that, while a skin specimen was 
taken, he was not given any diagnosis.  

The veteran added during the hearing that he was discharged 
from the service in June 1995 and was treated for the skin 
problems within a year of separation.  He noted that he was 
again given medicated cream, but no diagnosis.  The veteran 
indicated that it was not until the January 1999 consultation 
that he was diagnosed with dermatitis with pruritus.  The 
veteran and his wife testified regarding the recurring rashes 
on the veteran's upper legs, thighs, back, stomach, chest, 
shoulders, and upper arms.  The skin rashes were reported to 
come and go and to fester and scab.  They were described as a 
pimple that turned into a sore that then got a scab on it.  
According to the veteran and his wife, the rash sometimes 
drained when the veteran showered and it sometimes bled.    


Analysis

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a disease first 
diagnosed after service, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.  

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia Theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).  

Initially, the Board notes that the veteran's DD Form 214 
shows that he performed active service in Southwest Asia 
during the Persian Gulf War from January 1990 to April 1991.  
Hence, consideration of 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 is indicated.  

Based on its review of the evidence, the Board finds that the 
veteran's inservice skin problems with recurrent rashes are 
well documented.  Additionally, the service medical records 
show that treatment for the skin rash symptoms extended 
beyond the date of the March 1995 examination prior to 
separation from service.  

Following separation from service the veteran promptly filed 
a claim of service connection for an undiagnosed skin 
disorder in July 1995.  Significantly, occasional skin rashes 
was diagnosed on VA examination in August 1995 based on this 
history as related by the veteran.  

The Board notes that, in addition to having evidence of 
demonstrated skin rashes during service, the veteran has 
since submitted evidence of ongoing VA treatment for skin 
problems, diagnosed vaguely as dermatitis or pruritus since 
service.  Furthermore, the Board notes that the veteran and 
his wife have provided credible and convincing testimony to 
show that his skin problems have continued to bother him 
since service in the Persian Gulf.  This testimony is 
consistent with the medical records and is not controverted 
by other evidence on file.  

Accordingly, as the preponderance of the evidence supports 
the veteran's claim, service connection for a skin condition 
manifested recurrent rashes as due to an undiagnosed illness 
is warranted.  



ORDER

Service connection for a skin disability manifested by 
recurrent rashes due to an undiagnosed illness is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

